Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Examiner would like to thank attorney of record Dominic Kotab for considering the Examiner’s proposed amendments. No agreement was reached.

Response to Arguments
3.	Applicant’s arguments and amendments filed on 01/20/2021, with respect to the 101 rejection of claims 1-21 in regards to being an Abstract idea have been fully considered but is not persuasive.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule. As drafted, the limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example the determining step in the context of this claim encompasses a user storing in their 
The amendments does not improve the functioning of a computer, particular machine or technology since no physical computer, machine or technology is mentioned. The additional amendment further fail to transform or reduce a particular article to a difference state. 
Applicant further states on pg. 12 of arguments states “More specifically, instead of backing up all data at an equal rate, data may be backed up at a rate associated with its sensitivity level. This increases an efficiency of backups being performed, and reduces a utilization of resources (e.g., data bandwidth, processor utilization, etc.) during the performance of backups (see Paragraph [0096] of applicant’s specification).” Applicant fails to illustrate that the computer is physical computer associated with data stored on a physical backup storage. For the reasons above, the rejection is maintained.

4.	Applicant’s arguments and amendments filed on 01/20/2021, with respect to the 101 rejection of claims 11-20 in view of the computer readable medium have been fully considered and are persuasive.  Therefore, the 101 rejection of claims 11-20rejection has been withdrawn.  



6.	Applicant’s arguments filed on 01/20/2021, with respect to the 35 U.S.C 102(a)(1) and 35 U.S.C. 102(a)(2) rejection of claims 1-4, 6-7, and 9-10 as being allegedly anticipated by Guo (U.S. 9,268,784, hereafter “Guo in view of Makhov”) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.

Allowable Subject Matter
7.	Claims 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claims 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As well as including a hardware or machine implemented method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-21, 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step one: Are the claims at issue directed to a statutory category?
Yes. The claims recites a series of steps i.e., determining a sensitivity level for an instance of data; comparing the sensitivity level to one or more policies; and conditionally performing a backup of the instance of data, based on the comparing.

Step 2A - Prong 1: Isa Judicial Exception recited?
Yes. The claim recites the limitation of determining a sensitivity level for an instance of data; comparing the sensitivity level to one or more policies. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, the claim encompasses a user simply thinking about how sensitive an instance of data is and comparing the sensitivity to a policy in the mind. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of conditionally performing a backup of the instance of data, based on the comparing. As drafted, the limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule. As drafted, the limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example the determining step in the context of this claim encompasses a user storing in their mind that an instance of data is sensitive and determining that this instance of data should be remembered (stored) every time is it seen. Another examiner could be that this user recognizes sensitive data and immediately stores it every time it is presented to the user. Thus, the claim recites a mental process. 

Step 2A - Prong 2: Are the claims integrated into a practical application recited?
No. The claim recites 5 elements: determining a sensitivity level for an instance of data; comparing the sensitivity level to one or more policies; and conditionally performing a 
The processor that performs the determining, comparing, and conditionally performing steps are also recited at a high level of generality, and merely automates the obtaining, determining, comparing, and conditionally performing steps step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (processor).
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2b: Does the claims provide an inventive concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-4, 7-14, 17-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,268,784 hereinafter Guo in view of U.S. Publication No. 20170060694 hereinafter Makhov.

As per claim 1, Guo discloses:
A computer-implemented method (Col. 2, Lines 17-16 “A technique to assign backup data to one of a plurality of deduplication nodes is described herein”), comprising:
determining a sensitivity level for an instance of data (Col. 7 Lines 49-53 “In some embodiments, a company (e.g., which uses a distributed deduplication backup system) may have specific handling requirements for some backup data where it may be desirable to bypass the assignment technique described herein. The following figure describes an example scenario in which backup data which is flagged is assigned to a node according to a policy.” Col. 7 Lines 54-67 “At 700, it is determined if the backup data being processed is flagged. For example, backup data from certain source organizations within the f certain metadata field(s) is/are certain values. For example, backup data may be determined to be flagged if it comes from certain source organizations (e.g., the backup data is determined to be flagged if it comes from the Medical Department or the Billing Department, but it is determined to be not flagged if it comes from the Facilities Department or the Human Resources Department).” Col. 8 Lines 38-62 “In various embodiments, various management policies which are appropriate for the backup data assigned to that node may be enforced at storage nodes 808 and 810. For example, a hospital may be required by law to retain medical records for 10 years. To ensure this requirement is satisfied, a retention policy may be enforced at medical storage node 808, which ensures that the backups of the medical records are kept for at least 10 years. In another example, patient billing information may have sensitive personal information (e.g., date of birth, social security number, etc.) and/or financial information (e.g., credit card number, bank account information, etc.) which needs to be protected. The backup data managed by billing storage node 810 may be encrypted and/or access to backup data stored on billing storage node 810 may be restricted to just a few people. These are just a few exemplary management policies that may be enforced at a storage node. In various embodiments, various management 
comparing the sensitivity level to one or more policies (Col. 8 Lines 7-21 “Otherwise, if the backup data is flagged at 700, backup data is assigned to a storage node based at least in part on a policy for flagged backup data at 708. In some embodiments, the policy is to assign the backup data to a storage node associated with a particular source organization. For example, backup data having a source organization of "Medical Department" is assigned to a storage node associated with that source organization and backup data having a source organization of "Billing Department" is assigned to a storage node associated with the billing department. Assigning flagged backup data to a storage node according to a policy may permit specific security, privacy, and/or retention requirements to be enforced at that node, ensuring that backup data is properly managed (e.g., protected, archived, etc.).”)

	Guo does not disclose:
immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and 
associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule

	Makhov discloses:
immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule (para 0029 “In one exemplary aspect, the system 100 may operate in the following manner: a system administrator of a corporate network (not shown) may specify different danger events that the Backup Management System 102 needs to monitor. In addition, the system administrator may specify a Backup Data Item Importance Level for different Backup Data Items (e.g., 104.1, 104.2, 104.3). Moreover, the system administrator may also specify a time schedule for data backup. Danger Level Monitor 101, which is a module of the Backup Management System 102, begins monitoring for a plurality of danger events specified by the system administrator, as well as the specified backup time schedule. When one or more specified danger events occurs (or are about to occur) or a scheduled time comes, Danger Level Monitor 101 notifies a Backup System 103 (e.g., Acronis.RTM. Backup) to initiate a backup with information about the Danger Level. In response, Backup System 103 creates a queue of Backup Data Items (e.g., 104.1, 104.2, 104.3) stored on a System To Back Up 105 (e.g., client computer or document server), based on the Danger Level and Backup Data Item Importance Level. Backup System 103 requests a Storage.” Para 0038-0041 “Backup based on Danger Levels may be performed Trigger backup on schedule--with Low Danger Level [0041] ii. Trigger immediate backup on some event--with High Danger Level.” Para 0042 “According to this configuration, backup will periodically occur on preset schedule (e.g., nightly) when a low danger level is detected. However, when a high danger level (local or global) is detected based upon one or more monitored events, the system will initiate an immediate backup.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method assign backup data to one of a plurality of deduplication nodes of Guo to include immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule, as taught by Makhov.
The motivation would have been to automated backup system that can be more effective and efficient in handling data backup during level of importance of data 

As per claim 2, Guo in view of Makhov discloses:
The computer-implemented method of Claim 1, wherein the sensitivity level is determined for the instance of data in response to a creation (Guo Col. 4 Line 46-56 “In this example, of the 9 total pieces of metadata, only 2 are used to generate a locality-sensitive hash key. Specifically, operating system 304 and file type 306 are used. In some other embodiments, one or more of the following pieces of metadata are used: IP
address; domain name; hostname; OS version; application; application version; file name; file type; file owner; creation time; modification time; language; format; whether data is text, numeric, alpha-numeric, or graphic; executive/VIP content; backup application; backup protocol; backup format; and/or derived keys from the actual data content.” Col. 4 Line 67 - Col. 5 Line 6 “In some embodiments, generating a locality-sensitive hash key at 202 includes obtaining weights for each metadata in the set and using the weights to generate the locality- sensitive hash key. In various embodiments, weights may be specified or otherwise set ahead of time (e.g., when a storage system is being designed), determined upon installation of the backup system (e.g., so that a company in one business may have different weights compared to another customer in another business, depending upon their backup data and its corresponding metadata), generated on the fly, and/or based on a heuristic analysis (e.g., of the operating policies, the data, and/or the environment).”).

As per claim 3, Guo in view of Makhov discloses:
The computer-implemented method of Claim 1, wherein the sensitivity level for the instance of data is determined by analyzing the instance of data  Fig. 2 and 3, Col. 4 Line 46-56, Col. 4 Line 67 - Col. 5 Line 6 and Col. 7 Lines 54-67).

As per claim 4, Guo in view of Makhov discloses:
The computer-implemented method of Claim 1, wherein the sensitivity level for the instance of data is determined utilizing metadata associated with the instance of data, as well as additional metadata determined for the instance of data resulting from an analysis of the instance of data (Guo Fig. 2 and 3, Col. 4 Line 46-56, Col. 4 Line 67 - Col. 5 Line 6).

As per claim 7, Guo in view of Makhov discloses:
The computer-implemented method of Claim 1, wherein the instance of data is added to a queue in response to a creation or modification of the instance of data (Guo Col. 3 Lines 11 -26) and
the sensitivity level is determined for the instance of data in response to retrieval of the instance of data from the queue (Col. 4 Line 67 - Col. 5 Line 6).

As per claim 8, Guo in view of Makhov discloses:
The computer-implemented method of Claim 1, wherein data having a higher level of sensitivity is backed up at a higher frequency when compared to data having a lower level of sensitivity (Makhov para 0036, 0038-0042, 0047, 0052 and 0053)


As per claim 9, Guo in view of Makhov discloses:
The computer-implemented method of Claim 1, wherein performing the backup of the instance of data includes sending a copy of the instance of data to a storage area for storage (Guo Col. 2 Liens 59-65 and Col. 8 Lines 30-38).

As per claim 10, Guo in view of Makhov discloses:
The computer-implemented method of Claim 1, a value is assigned to the instance of data for each instance of metadata associated with the instance of data, the assigned values are summed for the instance of data, and determining the sensitivity level for the instance of data includes identifying the sensitivity level corresponding to the summed value (Guo Col. 4 Line 46-56 “In this example, of the 9 total pieces of metadata, only 2 are used to generate a locality-sensitive hash key. Specifically, operating system 304 and file type 306 are used. In some other embodiments, one or more of the following pieces of metadata are used: IP address; domain name; hostname; OS version; application; application version; file name; file type; file owner; creation time; modification time; language; format; whether data is text, numeric, alpha-numeric, or graphic; executive/VIP content; backup application; backup protocol; backup format; and/or derived keys from the actual data content.” Col. 4 Line 67 - Col. 5 Line 6 “In some embodiments, generating a locality-sensitive hash key at 202 includes obtaining weights for each metadata in the set and using the weights to generate the locality- sensitive hash key. In various embodiments, 

As per claim 11, the implementation of the computer-implemented method of claim 1 will execute the computer program product (Col. 1 Lines 50-55) of claim 11. The claim is analyzed with respect to claim 1.

As per claim 12, the claim is analyzed with respect to claim 2.

As per claim 13, the claim is analyzed with respect to claim 3.

As per claim 14, the claim is analyzed with respect to claim 4.

As per claim 17, the claim is analyzed with respect to claim 7.

As per claim 18, the claim is analyzed with respect to claim 8.

As per claim 19, the claim is analyzed with respect to claim 9.

As per claim 20, the claim is analyzed with respect to claim 10.

As per claim 21, the implementation of the computer-implemented method of claim 1 will execute the system of claim 21. The claim is analyzed with respect to claim 1.

As per claim 24, Guo discloses:
A computer-implemented method (Col. 2, Lines 17-16 “A technique to assign backup data to one of a plurality of deduplication nodes is described herein”), comprising:
identifying a creation or updating of an instance of data (Col. 4 Line 46-56 “In this example, of the 9 total pieces of metadata, only 2 are used to generate a locality-sensitive hash key. Specifically, operating system 304 and file type 306 are used. In some other embodiments, one or more of the following pieces of metadata are used: IP address; domain name; hostname; OS version; application; application version; file name; file type; file owner; creation time; modification time; language; format; whether data is text, numeric, alphanumeric, or graphic; executive/VIP content; backup application; backup protocol; backup format; and/or derived keys from the actual data content.” Col. 4 Line 67 - Col. 5 Line 6 “In some embodiments, generating a locality-sensitive hash key at 202 includes obtaining weights for each metadata in the set and using the weights to generate the locality-sensitive hash key.)
(Col. 7 Lines 49-53 “In some embodiments, a company (e.g., which uses a distributed deduplication backup system) may have specific handling requirements for some backup data where it may be desirable to bypass the assignment technique described herein. The following figure describes an example scenario in which backup data which is flagged is assigned to a node according to a policy.” Col. 7 Lines 54-67 “At 700, it is determined if the backup data being processed is flagged. For example, backup data from certain source organizations within the hospital (e.g., Medical Department and Billing Department) may be flagged whereas backup data from other source organizations (e.g., Facilities Department and Fluman Resources Department) is not flagged. In some embodiments, backup data is determined to be flagged at 700 if certain metadata field(s) is/are certain values. For example, backup data may be determined to be flagged if it comes from certain source organizations (e.g., the backup data is determined to be flagged if it comes from the Medical Department or the Billing Department, but it is determined to be not flagged if it comes from the Facilities Department or the Fluman Resources Department).” Col. 8 Lines 38-62 “In various embodiments, various management policies which are appropriate for the backup data assigned to that node may be enforced at storage nodes 808 and 810. For example, a hospital may be required by law to retain medical records for 10 years. To ensure this requirement is satisfied, a retention policy may be enforced at medical storage node 808, which ensures that the backups of the medical records are kept for at least 10 years. In another example, patient billing information may have sensitive personal information (e.g., date of birth, social security number, etc.) and/or financial information (e.g., credit card number, bank account information, etc.) which needs to be protected. The backup data managed by billing storage node 810 may be encrypted and/or access to backup data stored on billing storage node 810 may be restricted to just a few people. These are just a few exemplary management policies that may be enforced at a storage node. In various
embodiments, various management policies associated with (for example) encryption, retention, access, logging, or auditing may be enforced at a node.”);
comparing the sensitivity level for the instance of data to one or more policies (Col. 8 Lines 7-21 “Otherwise, if the backup data is flagged at 700, backup data is assigned to a storage node based at least in part on a policy for flagged backup data at 708. In some embodiments, the policy is to assign the backup data to a storage node associated with a particular source organization. For example, backup data having a source organization of "Medical Department" is assigned to a storage node associated with that source organization and backup data having a source organization of "Billing Department" is assigned to a storage node associated with the billing department. Assigning flagged backup data to a storage node according to a policy may permit specific security, privacy, and/or retention requirements to be enforced at that node, ensuring that backup data is properly managed (e.g., protected, archived, etc.).”)
	Guo does not disclose:
immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and 
associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule

	Makhov discloses:
immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule (para 0029 “In one exemplary aspect, the system 100 may operate in the following manner: a system administrator of a corporate network (not shown) may specify different danger events that the Backup Management System 102 needs to monitor. In addition, the system administrator may specify a Backup Data Item Importance Level for different Backup Data Items (e.g., 104.1, 104.2, 104.3). Moreover, the system administrator may also specify a time schedule for data backup. Danger Level Monitor 101, which is a module of the Backup Management System 102, begins monitoring for a plurality of danger events specified by the system administrator, as well as the specified When one or more specified danger events occurs (or are about to occur) or a scheduled time comes, Danger Level Monitor 101 notifies a Backup System 103 (e.g., Acronis.RTM. Backup) to initiate a backup with information about the Danger Level. In response, Backup System 103 creates a queue of Backup Data Items (e.g., 104.1, 104.2, 104.3) stored on a System To Back Up 105 (e.g., client computer or document server), based on the Danger Level and Backup Data Item Importance Level. Backup System 103 requests a Storage.” Para 0038-0041 “Backup based on Danger Levels may be performed in different ways, for example: 1. A Simple Configuration: [0040] i. Trigger backup on schedule--with Low Danger Level [0041] ii. Trigger immediate backup on some event--with High Danger Level.” Para 0042 “According to this configuration, backup will periodically occur on preset schedule (e.g., nightly) when a low danger level is detected. However, when a high danger level (local or global) is detected based upon one or more monitored events, the system will initiate an immediate backup.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method assign backup data to one of a plurality of deduplication nodes of Guo to include immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and associating the instance of data with a predetermined schedule in response to determining that the results of the 
The motivation would have been to automated backup system that can be more effective and efficient in handling data backup during level of importance of data 

11. 	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Makhov, and further in view of U.S. Publication No. 20170068812 hereinafter Zhai.

As per claim 5, Guo in view of Makhov discloses:
The computer-implemented method of Claim 1, wherein the sensitivity level for the instance of data (Guo Fig. 2 and 3, Col. 4 Line 46-56, Col. 4 Line 67 -Col. 5 Line 6 and Col. 7 Lines 54-67)
and results of the comparing include a frequency by which the instance of data is to be backed up (Makhov para 0038-0042)

Guo in view of Makhov does not disclose:
sensitivity level for the instance of data indicates a risk of the instance of data being susceptible to one or more instances of malware

Zhai discloses:
(para 0003 “An intelligent terminal stores a great deal of personal data including an address book, short message service messages, call records, photos, videos, and the like. The personal data constitutes a significant personal information asset of a user. Each type of personal data (for example, the address book) generally includes many data items (such as multiple contacts, multiple short message service messages, and multiple pictures), and all of these data items are protected by a same system permission. System permissions (Permissions) are a resource restriction mechanism provided by an operating system, and only when a corresponding permission is gained, an application (APP) can access specific protected data (for example, an address book) or execute some service functions (for example, accessing a network). If an APP has a corresponding permission, all data items of a type of data are accessed. However, all data items, for example, contacts, of a same APP have different sensitivity levels. In an existing permission control manner, all the data items on the APP, including a data item of a high sensitivity level, are prone to be read by another APP of a low security level, which easily results in disclosure or malicious theft of high- sensitivity data of an end user.” Para 0005 “first aspect of the embodiments of the present application provides a data access control method and apparatus, and a terminal, including: acquiring a request for accessing data on a second APP by a first APP, where the data on the second APP includes multiple data items, and each data item in the multiple data items 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method assign backup data to one of a plurality of deduplication nodes of Guo in view of Makhov to include sensitivity level for the instance of data indicates a risk of the instance of data being susceptible to one or more instances of malware, as taught by Zhai.
The motivation would have been to provide a data access control method that effectively prevent a data item of a high sensitivity level of an application from being disclosed or stolen (Zhai para 0004).

As per claim 15, the claim is analyzed with respect to claim 5.

16. Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Makhov U.S. Publication No. 20140337345 hereinafter Motoyama
As per claim 25, Guo in view of Makhov discloses:
The computer-implemented method of Claim 24, wherein analyzing the instance of data (Guo Fig. 7)

Guo in view of Makhov does not disclose:
parsing text within the instance of data,
performing image analysis within the instance of data,
performing optical character recognition (OCR) for the instance of data,
converting the instance of data to another format,
comparing the instance of data to another instance of data, and identifying one or more objects within the instance of data

Motoyama discloses:
parsing text within the instance of data, performing image analysis within the instance of data, performing optical character recognition (OCR) for the instance of data, converting the instance of data to another format (Fig. 2a, para 0069 “In an embodiment, additional processing of digital data may include determining word characteristics data or semantics characteristics data for the digital data. For example, the digital data, represented in a PDF format, may be converted to standard text format data, and may be processed by an OCR processor 1050. For instance, OCR processor 1050 may convert the image data into coded data such as Unicode data, and parse the coded data to produce a standard text format data. If during the parsing process a word or a phrase 
comparing the instance of data to another instance of data, and identifying one or more objects within the instance of data (para 0129 “In step 2040, image characteristics of the digital data are determined and matched with characteristics of known categories. Determining the image characteristics may be performed by processing corrected image data to extract parameters that are independent of a scale of the digital data. Those parameters may be used to characterize the image and to determine one or more categories for the digital data.” Para 0143 “In some situations, determining categories for digital data is difficult even if standard text format data for the digital data is available. In such a case, the standard text format data may be processed by semantic analysis processor 1060 of FIG. 1 A, to generate semantic characteristics of the standard text format data. For example, semantic analysis processor 1060 may perform a semantics analysis of the standard text format data and determine one or more semantically coherent meanings of the digital data. The semantic characteristics of the digital data may be compared with the semantics characteristics of known categories, and if a match is found, then the matching categories may be associated with the digital data.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
The motivation would have been to analyze an instance of data to its granularity to properly assess and store information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491